Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit for” (lines 2, 3, 5, 7 of claim 1), “column for” (line 4 of claim 1) and “unit configured to” (lines10, 13 and 17 of claim 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0110232 A1 to Miyagawa (hereinafter “Miyagawa”) in view of JP S61118659A to Yokota et al. (hereinafter “Yokota”).
Note: a machine translated document of Yokota is accompanying this office action for easier reference.

Regarding Claim 1, Miyagawa teaches a liquid chromatogram device (see abstract, paragraphs [0002], [0020] and Fig. 1 describing the invention relating to chromatographic analyzers such as liquid chromatograph) comprising: 

Even though Miyagawa teaches a GC/MS device at Fig. 1, Miyagawa does not explicitly teach Fig. 1 as being a liquid chromatogram device with a liquid supply unit at 13.  However, Miyagawa teaches the invention being used with any of gas chromatograph (GC) or liquid chromatograph (LC) at paragraphs [0002] and [0020].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the device of Fig. 1 for a LC, since it is known in the art that such arrangement can be used for a liquid chromatograph as also indicated by Miyagawa.
Miyagawa as modified above further teaches; 
a sample injection unit (micro syringe 12, Fig. 1) for injecting a sample (liquid specimen as described at paragraph [0043]) into the supplied mobile phase (see arrangement at Fig. 1); 
a column (column 15, Fig. 1) for temporally separating components contained in the sample (see paragraph [0043]); 
a detection unit (mass spectrometer MS section 20, Fig. 1 which comprises different components including detector 24) for detecting the components in an eluate that is eluted from an exit of the column (see paragraphs [0043] – [0045]); and 
a signal processing unit (see data processing section 31, Fig. 1, that is coupled to a control section 33, see description at paragraph [0045]) for creating a chromatogram based on a detection signal sent from the detection unit (see paragraph  see for instance chromatogram created at Fig. 2A-2B, 3);
wherein the liquid chromatogram device further comprises: 
a) an information setting unit configured to allow a user to set information (see paragraphs [0018], [0046] – [0047] describing analysis condition information storing section 34, Fig. 1 that is memory means for storing all of various conditions required to implement the analysis such as selected ion monitoring (SIM) measurement parameters which are the separation conditions or the data collection conditions which affect the separation characteristics, see also “separation conditions” that are being used for later correction of retention time at paragraphs [0021], [0033] – [0037]); 
b) a retention time shift calculation unit configured to calculate a shift of retention time from a reference retention time that, based on the information and a mobile phase flow rate that is determined as a separation condition at a time of an analysis (see paragraphs [0033] – [0037] describing method of correcting a temporal parameter based on a process of estimating a retention time of a peak of an intended component after separation conditions (i.e. conditions that influence the separation of the specimen component) are changed, on the basis of the retention time of the peak of the intended component before the separation conditions are changed, see also paragraphs [0046] – [0051] describing the algorithm used to correct the ion set on the basis of the retention time information).
Miyagawa teaches information setting unit and a retention time shift calculation unit as described above, Miyagawa does not explicitly teach the information setting unit being a pipe information setting unit configured to allow a user to set pipe information related to a capacity of a pipe from the sample injection unit to an entrance of the column and/or a pipe from the exit of the column to the detection unit and a retention time shift calculation unit configured to calculate a shift of retention time when the capacity of the pipe is a predetermined reference capacity, based on the pipe information and a mobile phase flow rate.
Yokota, in the field of column chromatography apparatus teaches that “The timing at which the analysis sample flows into the column 3 is determined by the flow rate of the carrier gas and the length of the pipe” (see second page of the description section lines 11-12 from bottom of page, see also Fig. 1 showing several pipe sections that connect the column 3 to the respective components, see also page 1 of the description at last 20 lines from bottom).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use pipe length and flow rate of the carrier gas of Yokota into Miyagawa in order to improve accuracy of the chromatography device.
Miyagawa in view of Yokota as modified above further teaches;
 c) a control unit (control section 33, Fig. 1, see paragraph [0045] of Miyagawa) configured to control the sample injection unit and the signal processing unit so as to adjust a timing at which the sample is injected into the mobile phase in the sample injection unit and a timing at which the retention time is assumed to be zero on the Miyagawa describing measurement start points and measurement end times that is controlled by the control section 33, see also Figs. 3, 4), in accordance with the shift of retention time that is calculated by the retention time shift calculation unit (see paragraphs [0033] – [0037] of Miyagawa describing method of correcting a temporal parameter based on a process of estimating a retention time of a peak of an intended component after separation conditions (i.e. conditions that influence the separation of the specimen component) are changed, on the basis of the retention time of the peak of the intended component before the separation conditions are changed, see also paragraphs [0046] – [0051] describing the algorithm used to correct the ion set on the basis of the retention time information).  

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will again be made upon applicant’s response.
Regarding Claim 2, none of the prior art of record teach or suggest “the pipe information setting unit enables selection of which of the pipe information and the shift of retention time is to be set, and sets the pipe information in correspondence with the selection of setting of the pipe information and sets the shift of retention time in correspondence with the selection of setting of the shift of retention time; and the control unit uses the set shift of retention time for control in place of the shift of retention time 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshioka et al. (U.S. 2017/0097328): teaches chromatograph mass spectrometer and control method by using selected ion monitoring (SIM) measurements.
Sasaki et al. (U.S. 2012/0058568): teaches liquid chromatograph and analysis method.
Yamamoto (U.S. 2003/0113936): teaches liquid chromatograph mass spectrometer for processing a sample and a setting device for setting beforehand a plurality of conditions.
Miura et al. (U.S. 5,132,012): teaches liquid chromatograph by using/selecting sample introduction passage 22 having a certain inner diameter as well as using certain flow rate of the mobile phase for the specific inner diameter introduction passage that is used for the liquid chromatograph system during separation (see above, see also Example 1 at Col. 13, line 62 – Col. 14, line 44).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARRIT EYASSU/Primary Examiner, Art Unit 2861